DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Attention is drawn to the ineligible subject matter rejection presented below, wherein all of the claims remain rejected in view of 35 U.S.C. 101. 
The independent claims 1, 8 and 15 have been amended to include the previously indicated as allowable subject matter of claims 2, 9 and 16. However, upon further review and consideration in view of the MPEP and Subject Matter Eligibility Guidelines, the claims and limitations are viewed as merely reciting mathematical concepts, equations and calculations, all of which have been held to be ineligible subject matter (MPEP 2106.04(a)(2)). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
1, 8 and 15, are respectively directed to a device, a computer-implemented method, and a computer program product, each of which utilize a processor to perform general data manipulation steps on a “point cloud” of various data points. The general data manipulation steps essentially amount to: obtaining coordinate data; and filtering the coordinate data, wherein the filtering is defined as: computing a value for each point of data; and determining whether the value meets or exceeds a threshold. This judicial exception is integrated into a practical application of obtaining a three-dimensional scan, however the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Instead the claims merely amount to a general linking of the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Further, claims 1, 3-6, 8, 10-13, 15 and 17-19 merely contain mathematical concepts, equations and calculations, all of which have been held to be ineligible subject matter (MPEP 2106.04(a)(2)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 9,378,554 to Chang et al.

In regards to claims 1, 3-5, 8, 10-12, 15 and 17-19, Cheng discloses and shows in Figures 1-3, a three-dimensional (3D) scanner device (34) (par. 3, ll. 44 to col. 5, ll. 9) and computer-implemented method comprising: 
a processor system (40) that is configured to generate a point cloud representing multiple surfaces (col. 4, ll. 32 to col. 5, ll. 13), the point cloud comprises a plurality of scan points (col. 3, ll. 44 to col. 4, ll. 9),  and wherein generating the point cloud comprises: 
receiving spherical coordinates for a scan point (310), the spherical coordinates comprising a distance, a polar angle, and an azimuth angle (col. 3, ll. 56 to col. 4, ll. 20); 
homogenizing a scan point density (312, 318) of the surfaces by filtering the scan points (col. 5, ll. 35 to col. 6, ll. 4; col. 6, ll. 60 to col. 7, ll. 6), the homogenizing comprising: 
computing a value (p) for the scan point based on the spherical coordinates (col. 5, ll. 35 to col. 6, ll. 4; col. 6, ll. 60 to col. 7, ll. 6); 

based on the value not exceeding the predetermined threshold, discarding the scan point (col. 5, ll. 35 to col. 6, ll. 4; col. 6, ll. 60 to col. 7, ll. 6).  

Cheng differs from the limitations in that it is silent to [claims 3, 10, 17] wherein the value is a pseudo-random number; [claim 4, 11, 18] wherein the scan point is stored based on the value p being from a predetermined range of values; and [claim 5, 12, 19] wherein the homogenization is performed based on an average surface point calculation. 
However, mathematical concepts, equations and calculations have been held to be ineligible subject matter (MPEP 2106.04(a)(2)). Further, basic mathematical concepts, equations and calculations are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Cheng to utilize the mathematical concepts and equations discussed above for the advantage of obtaining desired data and image processing, with a reasonable expectation of success. 

Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice in this Office Action mailed.  The applicant must seasonably challenge well known statements and statements based on personal knowledge.  See MPEP 2144.03; In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942); and In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971).

A seasonable challenge constitutes a challenge made as soon as practicable during prosecution. Thus, the applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well-known statement was made.  If the applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of US Publication 2016/0153773 to Bartmann et al.

In regards to claims 6-7, 13-14 and 20, Chang differs from the limitations in that it silent to the three-dimensional scanner device, [claims 6, 13, 20] wherein scan points are captured at a regular interval of polar angle for each azimuth angle in a capture cycle; [claims 7, 14] wherein the capture cycle is one revolution of a mirror used by the three-dimensional scanner device.
However, Bartmann teaches and shows in Figures 5-6, a 3-D laser scanner device (10) that measures the spherical coordinates to an object or area of interest (O) (par. 14-15), wherein the scanner device utilizes a rotating mirror (16) to provide a scanning beam (18) at a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chang to include a rotating mirror to provide a scanning beam to an area of interest for the advantage of providing a laser scanning device that may be utilized in a variety of industrial applications in closed or open spaces, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886